Title: To George Washington from Brigadier General Anthony Wayne, 4 October 1777
From: Wayne, Anthony
To: Washington, George



Camp near last Head Quarters 4th Octr 1777 8. OClock P.M.
Dear Genl

After we left the field of Battle the Troops, who took the Upper Rout were formed at White Ma[r]sh Church under Genl Stephens—it was thought Advisable to Remain there for some time in Order to Collect the Straglers from the Army.
the Enemy made their appearance with a party of Light Horse and

from 1500 to 2000 Infantry with two field pieces—the Troop[s] upon this were Orderd off—I took the Liberty to call on Col. Bland to Cover the Rear with the Horse aided by some of the Infantry—but finding the Enemy Determind to push us hard—I Obtained a field piece from Genl Stephens—and taking the Advantage of a hill that over looked the Road we marched on—they met with Such a Reception as Induced them to Retire back over the Bridge which they had passed.
the time we gained by this Stand favoured the Retreat of a Considerable Number of our men three or four Hundred of which are now Encamped here and I hope will facilitate the Retreat of Almost all those that were Scattered—so that you are now in my Huml. Opinion in as good if not a better Situation than you were before this Action your men are Convinced that the Enemy may be drove—and A[l]tho’ we fell back yet our people have gained Confidence—and have Raised some Doubts in the Minds of the Enemy which will facilitate their total Defeat the Next Tryal which I wish to see brought to Issue the soonest Possible. Interim I am your Excellencies Most Obt Huml. Sert

Anty Wayne


I shall join you tomorrow Morning.

